NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 15, 2018* 
                                Decided August 16, 2018 
                                              
                                         Before 
 
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            AMY C. BARRETT, Circuit Judge 
                             
                            MICHAEL B. BRENNAN, Circuit Judge 

 
No. 17‐3574 
 
VELTOR COTTON,                                   Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Southern District of Indiana, 
                                                 Terre Haute Division. 
      v.                                          
                                                 No. 2:17‐cv‐00287‐JMS‐MJD 
STEVE CARPENTER and SARAH                         
CHAPMAN,                                         Jane E. Magnus‐Stinson, 
      Defendants‐Appellees.                      Chief Judge. 
                                                  
                                        O R D E R 

      Veltor Cotton contends that when he was an inmate at the Wabash Valley 
Correctional Facility, officials there violated his right to due process by ordering him to 
pay the medical expenses of an inmate whom, the prison determined, he had stabbed. 
The district court entered summary judgment for the defendants, correctly ruling that 
Cotton had not exhausted his administrative remedies before suing. Thus, we affirm. 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐3574                                                                        Page 2 
 
        After the prison found Cotton guilty of “Battery with Serious Injury,” it ordered 
him to pay all medical expenses of the battered prisoner, who suffered several stab 
wounds. Enforcing this order, the prison took $133 from Cotton’s prison account and 
billed him for roughly $9,000. Cotton filed three grievances challenging this restitution 
order, but the prison denied each of them. The offender‐grievance manual specifies that 
an offender “dissatisfied” with a “grievance response” may “appeal to the Department 
Offender Grievance Manager.” Although Cotton asked to talk to prison administrators 
about the denials of his grievances, he never appealed any of the denials to the Offender 
Grievance Manager. 
         
        Several months after the prison denied his third grievance, Cotton sued Steve 
Carpenter and Sarah Chapman, the prison officials who had entered the restitution 
order against him. Identifying what he described as various deficiencies in the 
restitution order, Cotton asserted that the defendants deprived him of property without 
due process in violation of the Fourteenth Amendment. He also contended that this 
order violated Indiana’s restitution statute, IND. CODE § 35‐50‐5‐3.   
         
        The defendants moved for summary judgment on Cotton’s federal‐law claims, 
and the district court granted the motion. The court determined that by not appealing 
the denials of his grievances to the Offender Grievance Manager, Cotton did not 
exhaust his administrative remedies. The court observed that Cotton received a copy of 
the prison’s grievance procedures when he entered the prison and that he did not assert 
that he could not appeal administratively the denials of his grievances. The court also 
ruled that even though Cotton sought to discuss these decisions with prison 
administrators, this effort did not cure his failure to appeal. Following the presumption 
that the district court will relinquish jurisdiction over supplemental state‐law claims,  
see RWJ Mgmt. Co. v. BP Prod. N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012), the court 
dismissed the remaining state‐law claims because it entered final judgment on his 
federal‐law claims before trial.  
 
        On appeal, Cotton raises two unavailing challenges to the district court’s ruling. 
First he argues that because he seeks relief (money) that is not available through the 
prison’s grievance process, the requirement that he appeal the denials of his grievances 
was “rendered null.” But the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), 
requires exhaustion “even where the relief sought—monetary damages—cannot be 
granted by the administrative process.” Woodford v. Ngo, 548 U.S. 81, 85 (2006); 
see also Dole v. Chandler, 438 F.3d 804, 808–09 (7th Cir. 2006).  
No. 17‐3574                                                                           Page 3 
 
        Second Cotton argues that he did not need to appeal administratively the denial 
of his grievances because his filings gave prison officials “a fair opportunity to address 
the problem that formed the basis” for his lawsuit. He relies on Johnson v. Johnson, 385 
F.3d 503, 517 (5th Cir. 2004). But Johnson addresses a different issue: the level of detail 
necessary in a grievance to give prison officials notice of “the problem that will later 
form the basis of [a] lawsuit.” Id. at 516–17. This decision does not state that filing a 
sufficiently detailed grievance relieves an inmate of the obligation under 42 U.S.C. 
§ 1997e(a) to comply with other aspects of the exhaustion process. See id. To exhaust 
administrative remedies, a prisoner “must file complaints and appeals in the place, and 
at the time, the prison’s administrative rules require.” Burrell v. Powers, 431 F.3d 282, 285 
(7th Cir. 2005) (emphasis added) (internal citation and quotation marks omitted). 
Cotton’s requests to discuss the denials of his grievances with prison officials did not 
comply with the prison’s requirement that he appeal these decisions. Therefore he did 
not exhaust his administrative remedies.  
         
        Cotton does not address the district court’s decision to decline to exercise 
supplemental jurisdiction over his state‐law claims, so we do not either. 
         
                                                                             AFFIRMED